Citation Nr: 0731229	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 27, 
2003 for the grant of service connection for bilateral 
hearing loss.  

3.  Entitlement to an effective date earlier than June 27, 
2002 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2007.  This matter was 
originally on appeal from rating decisions dated in November 
2003 and April 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's service connected bilateral hearing loss is 
productive of no more than Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.

2.  The veteran did not file a claim for service connection 
for hearing loss prior to June 27, 2003.

3.  The veteran did not file a claim for service connection 
for tinnitus prior to June 27, 2002.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

2.  The requirements for establishment of an effective date 
for service connection for hearing loss prior to June 27, 
2003 have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.400 (2006).

3.  The requirements for establishment of an effective date 
for service connection for tinnitus prior to June 27, 2002 
have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case, obtained ongoing treatment records 
from VA medical facility, and issued a Supplemental Statement 
of the Case.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's February 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in February 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in May 2007.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in October 2003 and May 2007. 38 C.F.R. § 
3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral hearing loss.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2006).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  These Roman numeral designations are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2006).  
  
When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the pure tone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).  The record 
demonstrates that the veteran does not exhibit exceptional 
patterns of hearing impairment and, therefore, evaluation 
pursuant to 38 C.F.R. § 4.86 is not authorized.

On the authorized audiological evaluation in October 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
60
70
LEFT
30
30
40
65
70

Audiological evaluation revealed an average pure tone 
threshold hearing level of 57 decibels for the right ear and 
of 51 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 94 percent in the left ear.

Entering the average pure tone thresholds and speech 
recognition abilities demonstrated during the October 2003 VA 
examination into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is II.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

VA treatment records from December 2003 to December 2006 
indicate that a February 2004 audiology note indicated that 
there was no change in hearing levels since the veteran's 
last examination in October 2003.  A March 2005 audiology 
note indicted that there was no change in audiological 
picture since February 2004.

On the authorized audiological evaluation in May 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
60
65
LEFT
35
40
50
65
70

Audiological evaluation revealed an average pure tone 
threshold hearing level of 58 decibels for the right ear and 
of 56 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 88 percent in the left ear.

Entering the average pure tone thresholds and speech 
recognition abilities demonstrated during the May 2007 VA 
examination into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is II and 
for the left ear is II.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

As noted above, disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann, supra.  In this 
case, the numeric designations correlate to a noncompensable 
disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.



III.	Earlier effective date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The veteran is claiming entitlement to an effective date 
prior to June 27, 2003 for an award of service connection for 
hearing loss and entitlement to an effective date prior to 
June 27, 2002 for an award of service connection for 
tinnitus.  At the January 2006 travel board hearing, the 
veteran's representative argued that the veteran made a claim 
for service connected compensation for hearing loss and 
tinnitus in 1946 after service.

The initial effective date assigned when service connection 
for hearing loss and tinnitus were granted was June 27, 2003, 
the date that the RO received the veteran's claim. 

There are, however, exceptions to the general rule which 
allow an effective date to be earlier than the date of 
receipt of the granted claim.  One exception is when 
compensation is awarded pursuant to a "liberalizing" VA law 
or administrative issue. 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114(a) (2006).  Another exception would be 
operative if a formal or informal claim was filed prior to 
the date of the granted claim.  

The regulations define a claim/application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2006).  A communication or 
action may be considered an informal claim if it indicates an 
intent to apply for one or more VA benefits and identifies 
the benefit sought. 38 C.F.R. § 3.155(a) (2006).  If a formal 
or informal claim were filed prior to the June 27, 2003 claim 
that was granted in this case, the date of the prior claim 
could provide an earlier effective date.

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed at the request 
of the claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3). 

With respect to the first exception, on June 10, 1999, 
Diagnostic Code 6260 was amended to provide that service-
connected tinnitus would be rated as 10 percent disabling if 
recurrent.  The amended Diagnostic Code 6260 also noted that 
a separate evaluation for tinnitus might be combined with an 
evaluation under diagnostic code 6100, 6200, 6204 or other 
diagnostic code, except when tinnitus supported an evaluation 
under one of those diagnostic codes. The claim for a one-year 
retroactive effective date for the award of service 
connection for tinnitus was, thus, awarded in an April 2005 
hearing officer's decision.

With respect to the second exception, prior to June 27, 2003, 
there is no communication from the veteran or other qualified 
person, of record, which indicates a desire to claim service 
connection for hearing loss or tinnitus.  Of record is an 
application for a course of education or training or a 
refresher or retraining course under Part VIII filed with VA 
in December 1945, just a few days after the veteran's 
discharge from service.  Also included in the claims file is 
a VA Form 8-526, Application for Compensation for Disability 
resulting from Service in the Active Military or Navel Forces 
of the United States, received by VA in January 1952.  Under 
Section 29, Have you ever applied for any of the following 
benefits, the veteran stated "yes" for course of education 
or training and "no" for compensation and pension.  Under 
Section 33, Nature of disease or injury for which claim is 
made and date each began, the veteran indicated tinea cruris 
- 10/1/44.   Correspondence from the veteran received in 
April 1952 pertains to the veteran's skin condition.  In May 
1974, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, in which he stated that he wished to reopen 
his claim for service connection for tinea cruris.  

The next correspondence from the veteran was not received by 
VA until June 27, 2003, the effective date of service 
connection for hearing loss.  Thus, despite the veteran's 
claim that he filed the required paperwork to receive VA 
compensation, the Board notes that prior to June 27, 2003 all 
correspondence from the veteran pertained to claims for 
service connection for tinea cruris and education benefits.  

Absent evidence of an earlier claim, June 27, 2003 would 
represent the earliest date that compensation benefits could 
be paid for the veteran's hearing loss, and June 27, 2002 
would represent the earliest date that compensation benefits 
could be paid for the veteran's tinnitus. 

The Board is sympathetic to the veteran's situation but 
concludes that an effective date earlier than June 27, 2003 
is not warranted for hearing loss, and an effective date 
earlier than June 27, 2002 is not warranted for tinnitus, 
under VA regulations governing effective dates for awards 
based on an original claim for service connection.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an effective date earlier than June 27, 2003 
for the grant of service connection for bilateral hearing 
loss is denied.  

Entitlement to an effective date earlier than June 27, 2002 
for the grant of service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


